                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON CROCKETT,

                                                    JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                          18-cv-227-wmc
v.


DAVID MAHONEY,

      Defendant.




             IT IS ORDERED AND ADJUDGED that judgment is entered in favor

of defendant dismissing this case with prejudice.

          /s/                                                 1/4/2019
          Peter Oppeneer, Clerk of Court                        Date
